*425Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about September 20, 2013, which, to the extent appealed from, granted plaintiffs cross motion to amend its complaint to add a claim for breach of contract as a third-party beneficiary as against defendant Sony Music Holdings, Inc., unanimously reversed, on the law, without costs, the cross motion denied, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff cannot assert a claim as a third-party beneficiary of a letter agreement between defendants Moore and Sony. The agreement, requesting and authorizing Sony to deduct a portion of royalties payable to Moore and to pay them directly to plaintiff, by its express terms, negates any intent to permit enforcement by third parties (see Mendel v Henry Phipps Plaza W., Inc., 6 NY3d 783, 786 [2006]; Board of Mgrs. of Alexandria Condominium v Broadway/72nd Assoc., 285 AD2d 422, 424 [1st Dept 2001]).
Concur — Tom, J.P, Friedman, Acosta, Andrias and Richter, JJ.